Citation Nr: 0617410	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of lumbar spine surgery with degenerative joint 
disease and spondylolisthesis of L4-5.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision rendered by 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of this hearing is associated with the claims folders.

In January 2005, the Board remanded the case to the 
originating agency for additional development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by limitation of motion that does not more nearly 
approximate moderate than slight; flexion is not limited to 
60 degrees or less, and the combined range of motion of the 
thoracolumbar spine is not limited to 120 degrees or less.

2.  The veteran's service-connected low back disability is 
not manifested by more than slight intervertebral disc 
syndrome, muscle spasm on extreme forward bending, loss of 
lateral spine motion, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for the veteran's low back disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the veteran filed his claim for service 
connection for a low back disability in November 2000.  
Following receipt of his claim, the RO provided him with the 
notice required by the VCAA and the implementing regulation 
by letter dated in Feburary 2001 as it pertained to his claim 
for service connection.  This letter was provided to the 
veteran prior to the initial adjudication of the claim in May 
2002.  After notice was provided, the veteran was provided 
ample time to submit and identify pertinent evidence.  By 
subsequent communications from the RO, including a Statement 
of the Case issued in August 2003 and Supplemental Statements 
of the case issued in August 2005 and November 2005, the 
veteran was informed of the specific rating criteria for 
establishing entitlement to a higher initial disability 
evaluation for his service-connected low back disability.  By 
letter dated in January 2006, the veteran was asked to submit 
any evidence or information pertaining to his claim to the 
originating agency.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
higher disability evaluation for his service-connected low 
back disability, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision on the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As explained below, the Board has 
determined that a higher initial disability evaluation is not 
warranted for his service-connected low back disability.  
Consequently, an effective date for a higher disability 
evaluation will not be assigned, so the failure to provide 
notice with respect to that element of the claim was no more 
than harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the veteran has been 
afforded several examinations addressing the severity of his 
service-connected low back disability.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected low back disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the disability.  

Service medical records show that the veteran underwent an 
L4-5 discectomy and decompression with fusion using a right 
iliac crest bone graft in 1996 after reporting a two-year 
history of low back pain with bilateral leg pain and 
numbness.  The veteran's leg pain symptoms resolved but he 
continued to have back pain.  

In connection with his claim, the veteran was afforded a VA 
compensation and pension examination in February 2001.  He 
reported experiencing flare-ups of lower back "discomfort" 
on cold, damp days and occasional flare-ups of low back 
discomfort on waking up in the mornings; however, this did 
not occur regularly.  He had similar flare-ups on lifting 
heavy weights; however, he avoided lifting anything weighing 
more than 50 pounds.  Prolonged sitting such as while driving 
for hours also caused flare-ups of low back pain.  The 
duration of these flare-ups varied, but were generally short 
lived.  The veteran was physically active and performed 
muscle-strengthening exercises.  The veteran reported that he 
had recently noticed popping of his lower back from time to 
time.  He also occasionally experienced stiffness in his 
lower back.  He did not experience any weakness of his lower 
back muscles, but he experienced some fatigability with 
prolonged standing, particularly on hard surfaces.

The physical examination disclosed no postural abnormalities 
or fixed deformities such as kyphosis or scoliosis.  
Similarly, there was no tenderness over the lumbar spine or 
muscle spasm.  There was a well-healed scar that was 
minimally depressed, but nontender and mobile.  Range of 
motion of the lumbar spine was recorded as follows:  forward 
flexion to 90 degrees, extension to 30 degrees, bilateral 
lateral flexion to 30 degrees, and bilateral rotation to 35 
degrees.  The examiner noted that movements of the lumbar 
spine were performed at normal speed without any evidence of 
fatigability and the veteran's complaints of lower back 
discomfort were at the end of extension of the lumbar spine.  
X-rays of the lumbar spine revealed degenerative changes with 
grade 2 spondylolisthesis of L4 on L5.  The examiner noted 
that the veteran's gait was normal and motor examination 
revealed normal strength in the lower extremities.  Deep 
tendon reflexes were 2+ and symmetrical.

In his May 2003 notice of disagreement, the veteran reported 
that he had experienced daily back discomfort since his 
surgery with difficulty getting up from a prone or sitting 
position.  He also experienced discomfort when standing and 
reported hearing and feeling his spine make "crackling 
sensations."  In his October 2003 substantive appeal, he 
reported experiencing pain going down his right leg.  

At his March 2004 hearing before the Board, the veteran 
reported an increase in the severity of his service-connected 
low back disability since his last compensation and pension 
examination.  He reported a return of pain into his upper 
legs.  He did not take any pain medication for his back.  He 
reported experiencing episodes of severe pain 3 or 4 times 
per year, during which it was difficult to get out of bed.  
He reported that he had received no medical treatment for his 
low back since service.  

In July 2005, the veteran received treatment for his low back 
at Bolling Air Force Base.  He complained of tingling and 
numbness in both legs.  His reflexes were 2+ with a normal 
gait.  He was noted to have full range of motion.  In an 
August 2005 statement, the treating Air Force physician noted 
that the veteran reported continuing back pain that include 
popping sounds, discomfort, and occasional pain in his upper 
legs.  

Pursuant to the Board remand, the veteran was afforded a 
compensation and pension examination in August 2005.  He 
reported having one or two flare-ups of low back pain a week 
since his surgery.  These flare-ups were often precipitated 
by standing from a seated position, bending, or lifting.  The 
pain lasted from a few minutes to several hours.  He used no 
medication or other treatment for pain.  He continued to 
exercise with swimming in the summer and gym exercises the 
rest of the year.  He had to avoid certain types of 
exericises that might aggravate his low back pain.  Very 
occasionally he noted a stinging sensation in the right 
anterior thigh.  His right leg sometimes felt a bit stiff; 
otherwise, he noted no weakness or numbness in his legs.  He 
did have to stay home from work during flare-ups of pain.  He 
had no bowel or bladder dysfunction.  

On examination, the veteran had normal gait with good tandem.  
Light touch sensation was intact throughout.  Pin sensation 
was slightly reduced in the right big toe, but otherwise 
intact.  Motor strength was 5/5 in all muscle groups with 
normal tone and bulk.  Deep tendon reflexes were 2+ 
throughout with bilateral downgoing plantar reflexes.  There 
was a midline, well-healed, vertical scar over the lumbar 
spine.  No lumbar paraspinal muscle spasm was noted.  Range 
of motion of the lumbar spine was as follows:  forward 
flexion to 75 degrees with moderate increase in low back pain 
at full flexion, extension to 20 degrees without increase in 
low back pain, bilateral lateral flexion to 15 degrees 
without increase in low back pain, and bilateral rotation to 
30 degrees with minimal increase in low back pain.  The 
examiner noted no muscle tenderness or spasm on extreme 
forward bending and no loss of lateral spine motion in a 
standing position.  The spine was midline with no 
incoordination, weakened movement, or excess fatigability 
noted on use.  Recurrent low back pain with lumbar 
radiculopathy secondary to spondylolisthesis of L4 on L5 and 
degenerative joint and disk disease, status post 
decompression and fusion was diagnosed.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the current severity of the disorder.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).

Analysis

Having reviewed all of the pertinent evidence and considered 
all potentially applicable legal criteria, the Board has 
found no appropriate basis for granting this claim.

In this regard, the Board notes that the medical evidence for 
the period prior to September 26, 2003, establishes that the 
limitation of motion of the veteran's spine more nearly 
approximated slight than moderate.  During examination in 
February 2001, the veteran had limitation of flexion to 90 
degrees, extension to 30 degrees, bilateral lateral flexion 
to 30 degrees, and bilateral rotation to 35 degrees.  While 
the veteran reported low back discomfort at the end of 
extension of the lumbar spine, the examiner noted that the 
range of motion testing was performed at normal speed without 
evidence of fatigability.  These findings are consistent with 
no more than slight limitation of motion.  Accordingly, an 
increased rating based upon limitation of motion is not 
warranted under the former criteria.  

Similarly, the veteran was not found to have muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position on the February 2001 
examination.  In fact, lumbosacral strain was not even 
diagnosed on that examination.  Accordingly, the disability 
warrants no more than a 10 percent evaluation under the 
former criteria for evaluating lumbosacral strain.

Likewise, the veteran's low back disability does not warrant 
a higher rating under the general formula for rating 
disabilities of the spine that became September 26, 2003.  
The evidence for this period does not show limitation of 
forward flexion of the thoracolumbar spine to 60 degrees or 
less, muscle spasm, guarding severe enough to result in 
abnormal gait, or abnormal contour.  In this regard, the 
Board notes that in August 2005 he had pain free flexion to 
75 degrees, extension to 20 degrees, bilateral lateral 
flexion to 15 degrees, and bilateral rotation to 40 degree.  
The examiner opined that there was no evidence of 
incoordination, weakened movement, or excess fatigability.  
Similarly, the examiner found no spasm or loss of lateral 
spine motion. 

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  
While the veteran was noted to have limitation on the amount 
he could lift, he remained physically active.  While he 
reported flare-ups during examination in 2001, these flare-
ups were generally short and did not occur regularly.  While 
it was noted that he had to avoid certain types of exercises 
during his 2005 examination, he continued to swim in the 
summer and perform gym exercises the rest of the year.  

The Board has also considered the diagnostic codes for 
evaluating impairment of the sciatic nerve group, 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520 (2005), and the criteria for 
evaluating intervertebral disc syndrome (Diagnostic Code 5293 
prior to September 23, 2003, and Diagnostic Code 5243 from 
September 23, 2003); however, the Board has determined that 
those provisions are not applicable in this case.  While the 
veteran has complaints of occasional pain and a stinging 
sensation in his lower extremities, the objective evidence 
does not demonstrate the presence of intervertebral disc 
syndrome or radiculopathy.  In this regard, the Board 
acknowledges that the August 2005 examiner diagnosed 
recurrent lumbar radiculopathy, but this diagnosis was 
clearly based on the history reported by the veteran.  The 
neurological examination in August 2005 was negative except 
for slightly reduced pin sensation in the right big toe.  The 
examiner failed to identify any objective evidence of 
radiculopathy, and the other examinations performed during 
the period of this claim were similarly negative for 
objective evidence of intervertebral disc syndrome or 
impairment of the sciatic nerve.  Therefore, neither a higher 
rating under Diagnostic Code 5293 (2002) nor a separate 
compensable rating under Diagnostic Code 8520 is warranted.  

Moreover, while the veteran has said that he has had to stay 
at home from work on occasion due to back pain, he has not 
alleged nor is there any medical evidence showing that the 
disability has been productive of incapacitating episodes 
necessitating bed rest prescribed by a physician.  Therefore, 
a higher rating on the basis of incapacitating episodes is 
not in order.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board has found no schedular basis for assigning a 
rating in excess of 10 percent for any portion of the initial 
evaluation period.  The Board has also considered the 
benefit-of-the-doubt rule but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.


ORDER

An initial rating in excess of 10 percent for residuals of 
lumbar spine surgery with degenerative joint disease and 
spondylolisthesis of L4-5 is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


